The opinion of the Court was delivered by
Mr. Justice Cheves.
This case was tried before me; and if I had been of the Jury, I certainly should have given a different verdict: but I am not disposed to disturb their verdict. There was evidence on both sides; and although 1 think it preponderated in favour of the defence, yet it was not very pre*455cise or very strong. The opinion of the physician was founded on a single view of the negro; and he says no more than, that he at that time had weak eyes: though he supposes hard hour in the sun might destroy his sight. This is hypothetical, and not very clearly or strongly stated. On the whole, Í am of opinion a new trial ought not to be granted.
Grimicé, Colcock, JVott, Gantt, and Johnson, J. concurred.